DETAILED ACTION
As discussed in the attached interview summary, in addition to claims 1-7, the following also addresses claims 8-13, which were inadvertently omitted from the previous Office action.  The Office action is the same in all other respects.  This Office action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 08/30/2019 has been considered. Please refer to Applicant's copy of the 1449 submitted herewith.
Non-Patent Literature Document Cite No. 18 is stricken because the English translation or equivalent for the same was not provided.
Under 37 C.F.R. 1.98 (a)(3), for non-English documents that are cited, the following must be provided:
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or


Specification
The abstract of the disclosure is objected to because it exceeds 15 lines of text. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:
line 8 and 9 respectively contain unnecessary open and close parentheses;
line 12 and 13 respectively contain unnecessary open and close parentheses; and
line 14 and 18 respectively contain unnecessary open and close parentheses
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because line 1 recites “A method of producing an olefin resin composition,” however, the claim does not recite any process steps. Instead, the claim only recites product-by-process limitations describing “a polyolefin resin” starting from line 1, but not the “method of producing an olefin 
Further, claim 1 recites the limitation "the olefin monomer" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are indefinite by reason of their dependency from claim 1.
Claim 2 is further indefinite because it recites the limitation "the olefin monomer" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 9, and 11 are indefinite by reason of their dependency from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayabe et al. (US 2012/0022212 A1).
With respect to claim 1, Ayabe at claim 1 teaches a polyolefin-based resin composition comprising a polyolefin-based resin obtained by polymerization of an olefin-based monomer by adding a phenolic antioxidant of the formula:

    PNG
    media_image1.png
    185
    285
    media_image1.png
    Greyscale

1-C30 alkyl group or C2-C30 alkenyl group which is optionally branched and/or optionally has a cycloalkyl group, a C3-C12 cycloalkyl group which is optionally substituted or a C6-C18 aryl group which is optionally substituted; and a phosphorus-based antioxidant to a catalyst system or polymerization system before or during polymerization, wherein the phenolic antioxidant is masked with an organoaluminum compound, wherein the content of phenolic antioxidant is 0.001 to 0.5 parts by mass (pbm) and of phosphorus-based antioxidant is 0.001 to 3 pbm relative to 100 pbm of olefin-based monomer. [0015] describes providing the polyolefin-based resin in this manner. The content relative to 100 pbm of olefin-based monomer corresponds to the content relative to 100 pbm of the polyolefin resin as evidenced by Ayabe at [0037], [0019]. Example 1 in Table 1 is a polyolefin-based resin polymerized with an addition of 100 ppm phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide) and 100 ppm phosphorus-based antioxidant (tris(2,4-di-tert-butylphenyl phosphite)) at the time of polymerization. The phosphorus-based antioxidant is of the formula:

    PNG
    media_image2.png
    293
    319
    media_image2.png
    Greyscale

With respect to claim 2, Ayabe at claim 2 specifies that the olefin-based monomer is ethylene.
[0039] alternatively discloses propylene as the olefin monomer.
With respect to claim 3, Ayabe at claim 3 specifies that R in Formula (I) above is a C12-C24 alkyl.
[0026] explains that R is preferably a C12-C24 group to avoid vaporization of the antioxidant or diminishing its stabilizing effect. Example 1 in Table 1 employs a phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide), which corresponds to present formula 1 where R1 is an alkyl having 18 carbon atoms.

With respect to claim 5, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
With respect to claim 6, Ayabe at claim 1 is directed to the polyolefin-based resin composition comprising the polyolefin-based resin prepared by the disclosed process.
With respect to claim 7, Ayabe at [0049] discloses articles molded from the polyolefin-based resin composition.
With respect to claim 8, Ayabe at claim 3 specifies that R in Formula (I) above is a C12-C24 alkyl.
[0026] explains that R is preferably a C12-C24 group to avoid vaporization of the antioxidant or diminishing its stabilizing effect. Example 1 in Table 1 employs a phenolic antioxidant (3-(3,5-di-tert-butyl-4-hydroxyphenyl)-N-octadecylpropionamide), which corresponds to present formula 1 where R1 is an alkyl having 18 carbon atoms.
With respect to claim 9, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
With respect to claim 10, Ayabe at [0034] explains that the organic aluminum compound is a trialkyl aluminum compound.
With respect to claim 11, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above.
With respect to claim 12, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above. 
With respect to claim 13, Ayabe at claim 1 discloses a polyolefin-based resin obtained by the process above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. JP 2006-282985 A, JP 2017-226750 A, JP 2013-256628 A, JP 2005-255953 A are cited for general interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768